Citation Nr: 1134386	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  97-24 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Son




ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1970.  The Veteran died in August 1996.  The appellant seeks benefits as the Veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 1996 by a Department of Veterans Affairs (VA) Regional Office (RO).

The appellant requested a Travel Board hearing in connection with the current claim.  The hearing was scheduled and subsequently held in January 2001.  The appellant and her son testified and the hearing transcript is of record.   The Veterans Law Judge (VLJ) who conducted the January 2001 hearing is no longer employed at the Board.  In February 2009, the appellant was notified of this information and afforded the opportunity for another hearing pursuant to 38 C.F.R. § 20.707 (noting that a VLJ who conducts a hearing on appeal must participate in any decision made on that appeal).  See also, 38 U.S.C.A. § 7107(c) (West 2002).  This notice letter was returned as "undeliverable."  A notation on the envelope also indicated that the notice letter was unable to be forwarded, ostensibly because no forwarding address was available.  

The appellant's claim was previously before the Board in May 2001 and August 2003 and remanded for additional evidentiary development, to include providing the appellant proper notice, obtaining Social Security Administration (SSA) records, and verifying the Veteran's dates of service.  In April 2009, the Board denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The appellant subsequently appealed this denial to the United States Court of Appeals for Veterans Claims (Court), which in an April 8, 2010 order, granted a joint motion for remand on the grounds that the Board failed to properly notify the appellant that outstanding SSA records could not be obtained.  To date, the appellant has not been notified regarding the unavailability of the outstanding SSA records as directed by the Court's April 2010 order.  However, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision in this case given the favorable outcome described below.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
 
While this appeal was pending, there was a change in law which is pertinent to the appellant's service connection claim for the cause of the Veteran's death.  On October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of Veterans Affairs announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam War Era, for ischemic heart disease.  While regulations to implement the Secretary's decision were pending, the Secretary, on November 20, 2009, directed the Board to stay action on all claims for service connection that could not be granted under current law but that potentially might have been granted based on the planned new presumptions of service connection for ischemic heart disease based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam War Era.

On August 31, 2010, the Secretary published in the Federal Register a final rule amending 38 C.F.R. § 3.309(e) to establish a presumption of service connection for ischemic heart disease based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam War Era.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  The final rule was effective August 31, 2010.  However, the rule was identified as a major rule and, thus, the implementation of the rule was subject to the provisions of the Congressional Review Act (CRA).  The CRA required an agency to wait 60 days before implementing a major rule to allow Congress the opportunity to review the regulation.  

On October 29, 2010, the Secretary issued a memorandum lifting the stay of appeals affected by the new herbicide-related presumptions.  The memorandum noted that the CRA waiting period for the regulation expired on October 30, 2010, and accordingly, the stay of the adjudication of the affected claims was lifted effective October 30, 2010.  The Board may therefore proceed with the adjudication of the appellant's claim of service connection for the cause of the Veteran's death.


FINDINGS OF FACT

1.  The Veteran had active service from May 1966 to May 1970 in the United States Navy, to include aboard the U.S.S. Tutuila (ARG-4).  VA determined that this vessel operated primarily or exclusively on the inland waterways of the Republic of Vietnam.  Therefore, exposure to Agent Orange is presumed.

2.  The Veteran did not establish service connection for any disabilities during his lifetime.
  
3.  The Veteran died in August 1996 at the age of 50 and the death certificate listed the immediate cause of death as probable acute myocardial infarction due to or as a consequence of ischemic heart disease.

4.  Although the Veteran was not diagnosed with or treated for probable acute myocardial infarction and/or ischemic heart disease in service, ischemic heart disease is a presumptive disease associated with exposure to Agent Orange under 38 C.F.R. § 3.309(e).   


CONCLUSION OF LAW

The Veteran's death was caused by, or substantially or materially contributed to by, a disability or disease incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2010); 75 Fed. Reg. 53,202 (Aug. 31, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the Veteran's ischemic heart disease is related to the Veteran's period of active service, and in particular, to his exposure to Agent Orange.  

Establishing Service Connection for Cause of Death

Dependency and indemnity compensation (DIC) is available to a surviving spouse who can establish, among other things, that the Veteran died from a service-connected disability.  38 U.S.C.A. §§ 1310, 1311 (West 2002).  Service connection for the cause of the Veteran's death can be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312 (2010).  

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  On the other hand, contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there is a causal connection.  38 C.F.R. § 3.312(c).
  
Establishing Service Connection 

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and Department of Veterans Affairs regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  If a chronic disorder such as organic heart disease is manifest to a compensable degree within one year after separation from service, it may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the appellant. 

Service Connection and Agent Orange

According to 38 U.S.C.A. § 1116(f), for the purposes of establishing service connection for a disability or death resulting from exposure to an herbicide agent, including a presumption of service connection, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin or 2,4-dichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  See also, 38 C.F.R. § 3.307(a)(6).

Under 38 C.F.R. § 3.309(e), certain diseases and certain types of respiratory cancers, may be presumed to have resulted from exposure to certain herbicide agents such as Agent Orange.  Ordinarily, the diseases listed in 38 C.F.R. § 3.309(e) shall become manifest to a degree of 10 percent or more at any time after discharge from service.  Id.  Thus, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam War Era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).

Even if the Veteran is not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that a veteran was not precluded under the Veterans' Dioxin and Radiation Exposure Compensation Standards Act from establishing service connection with proof of direct actual causation).  However, where the issue involves a question of medical causation, competent evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Factual Background and Analysis

Preliminarily, the Board acknowledges that in cases where, as here, the Veteran's records have been lost or destroyed, the Board has a heightened duty to consider and discuss the evidence of record and supply well-reasoned bases for its decision as a consequence of the Veteran's missing records.  Washington v. Nicholson, 19 Vet. App. 362, 371 (2005).  In this regard, the Board notes that the Veteran's claims file was rebuilt based on available records.  

With respect to the claim that the Veteran in this case had a disability which was the result of Agent Orange exposure in service, the Board notes that the Veteran's service personnel records (SPRs) showed that he had active service from May 1966 to May 1970, including service aboard the U.S.S. Tutuila (ARG-4).  See DD Form 214.  Correspondence from the National Personnel Records Center (NPRC) confirmed that the Veteran had service aboard the U.S.S. Tutuila (ARG-4) from May 1969 to February 1970 and from March 1970 to April 1970, while unit histories showed that the vessel was stationed in the Republic of Vietnam during the Veteran's time on it.  An additional notation on the Veteran's DD Form 214 indicated that he completed a tour of service in the Republic of Vietnam within 90 days of the end of his period of active obligated service.  Moreover, VA has determined that the U.S.S. Tutuila (ARG-4) operated primarily or exclusively on the inland waterways of the Republic of Vietnam.  Therefore, exposure to Agent Orange is presumed.

However, the appellant must also show that the Veteran was diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e) to establish presumptive service connection based on exposure to Agent Orange.  It is important to note that the diseases listed at 38 C.F.R. § 3.309(e) are based on findings provided from scientific data furnished by the National Academy of Sciences (NAS).  The NAS conducts studies to "summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure."  64 Fed. Reg. 59,232-59,243 (Nov. 2, 1999).  Reports from NAS are submitted at two-year intervals to reflect the most recent findings.  Based on input from the NAS reports, the Congress amends the statutory provisions of the Agent Orange Act found at 38 U.S.C.A. § 1116 and the Secretary promulgates the necessary regulatory changes to reflect the latest additions of diseases shown to be associated with exposure to herbicides.

The list of diseases presumed to be associated with exposure to herbicides used in Vietnam during the Vietnam Era was expanded in 2009 to include amyotrophic lateral sclerosis (ALS).  See 74 Fed. Reg. 57,072-57,074 (Nov. 4, 2009).  However, the appellant does not allege, nor does the record reflect, that the Veteran was diagnosed with or treated for ALS.

Recently, VA amended 38 C.F.R. § 3.309(e) to include ischemic heart disease.  75 Fed. Reg. 53202 (August 31, 2010).  The pertinent part of that amendment added the following to § 3.309(e): "Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)."  75 Fed. Reg. 53202, 53216 (August 31, 2010). 

This amended rule applies to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  75 Fed. Reg. 53202.  The amended rule is applicable in this case as the appellant's claim was pending before VA on that date.  

For the purposes of 38 C.F.R. § 3.309(e), ischemic heart disease means any atherosclerotic heart disease resulting in clinically significant ischemia or requiring coronary revascularization.  See 75 Fed. Reg. 53,205.  Ischemic heart disease is "an inadequate supply of blood and oxygen to a portion of the myocardium."  Id.  As indicated above, the new regulations specifically enumerate atherosclerotic cardiovascular disease as a form of ischemic heart disease, subject to the presumptive provisions.  

As the Veteran is presumed to have been exposed to herbicides in service and has developed a form of ischemic heart disease, the Board finds that service connection is warranted on a presumptive basis.  Service connection for the cause of the Veteran's death is likewise warranted as the Veteran's service-connected ischemic heart disease was the contributory cause of the Veteran's death.  Accordingly, the appellant's claim of service connection for the cause of the Veteran's death is granted.  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist appellants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board is granting in full the benefit sought on appeal in this case.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  



CONTINUED ON NEXT PAGE

ORDER

Service connection for the cause of the Veteran's death is granted, subject to the law and regulations governing the payment of monetary benefits.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


